Name: Commission Regulation (EC) No 41/2004 of 9 January 2004 amending and correcting the Annex to Council Regulation (EC) No 1259/1999 establishing common rules for direct support schemes under the common agricultural policy
 Type: Regulation
 Subject Matter: European Union law;  agricultural policy;  cooperation policy
 Date Published: nan

 Avis juridique important|32004R0041Commission Regulation (EC) No 41/2004 of 9 January 2004 amending and correcting the Annex to Council Regulation (EC) No 1259/1999 establishing common rules for direct support schemes under the common agricultural policy Official Journal L 006 , 10/01/2004 P. 0019 - 0021Commission Regulation (EC) No 41/2004of 9 January 2004amending and correcting the Annex to Council Regulation (EC) No 1259/1999 establishing common rules for direct support schemes under the common agricultural policyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1259/1999 of 17 May 1999 establishing common rules for direct support schemes under the common agricultural policy(1), and in particular the second indent of Article 11(4) thereof,Whereas:(1) According to Article 1 of Regulation (EC) No 1259/1999, that Regulation applies to payments granted directly to farmers under the support schemes listed in its Annex.(2) Regulation (EC) No 1259/1999 will be replaced, as from 1 May 2004, by Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001(2). However, Articles 2a and 11 of Regulation (EC) No 1259/1999 will continue to apply until 31 December 2005 and Articles 3, 4 and 5 of that Regulation will continue to apply until 31 December 2004. For the purpose of the application of those Articles, the Annex to Regulation (EC) No 1259/1999 will continue to apply accordingly.(3) The list of support schemes set out in the Annex to Regulation (EC) No 1259/1999 indicates the relevant product sectors, the provisions on the basis of which the support is paid under the different schemes and the type of payment concerned. These indications are however no longer up-to-date, as several of the provisions or acts referred to have been either amended or repealed and replaced.(4) Certain direct aid payments that fall under the scope of Regulation (EC) No 1259/1999 are not mentioned in its Annex, either because of omission or because they were introduced after the adoption of that Regulation.(5) The errors in the reference to the legal basis for beef and veal as well as in the notes concerning sheep and goat should be corrected.(6) The Annex to Regulation (EC) 1259/1999 should therefore be amended accordingly.(7) The measures provided for in this Regulation are in accordance with the opinion of the relevant management committees,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 1259/1999 is replaced by the text in the Annex to this Regulation.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.It shall apply from 1 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 January 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 113. Regulation as amended by Regulation (EC) No 1244/2001 (OJ L 173, 27.6.2001, p. 1).(2) OJ L 270, 21.10.2003, p. 53.ANNEX"ANNEXLIST OF SUPPORT SCHEMES FULFILLING THE CRITERIA SET OUT IN ARTICLE 1>TABLE>"